Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 11 August 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     sir
                     Head Quarters Newburgh Augt 11th 1782
                  
                  I was yesterday honored with your Excellency Letter by Genll de Choisey inclosing Copies of your Correspondence with the Marquis de Vaudruiel on the subject of his proposed Expedition, and requesting my opinion upon that enterprize, to be transmitted to the Marquis on his arrival at Boston.
                  A Copy of my Letter to the Marquis de Vaudruiel, which is inclosed, will shew your Excellency my sentiments on the attempt proposed.  Genll de Choisey who left my Quarters last evening to proceed on his Journey, did me the honor to be the bearer of my Letter, which was accompanied by one to Governor Hancock; on the same subject; a Copy of which I also inclose for your observation.
                  I am sorry for the appearance of sickness among your Troops, but hope with you, that their repose at Baltimore, will be an effectual means of its removal.
                  We have much talk, out of New York, of a Negociation on foot in Europe, for a general pacification; how far we may rely on these reports, a little more time will be necessary to disclose.  With the highest regard and respect sir I have the honor to be Your Excellency Most Obedient Servant
                  
                     Go: Washington
                  
               